DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,598,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current application already covered by the patented claims. Examiner has produced a comparison below. 
US 10598541
Current claims
1. A monitoring device comprising: a housing adhered to a drop well of a wheel inside of a vehicle tire, the housing rotating with the wheel; an electrical circuit disposed within the housing, the electrical circuit including a load sensing device disposed within the housing, the load sensing device sensing forces exerted on the wheel; a transceiver coupled to the electrical circuit, the transceiver communicating load data sensed by the load sensing device to components exterior of the wheel; 
2. The monitoring device of claim 1 wherein the load sensing device includes a strain-gauge device mounted to a bottom surface within the housing, the strain-gauge device sensing loads exerted on the vehicle wheel.
3. The monitoring device of claim 2 wherein the load sensing device senses loads during movement of the vehicle, the load sensing device capturing a sinusoidal signal representing loads exerted on the vehicle wheel when the wheel is rotating, wherein the load exerted on the wheel is determined as a function of a peak value of the sinusoidal signal.
4. The monitoring device of claim 2 further comprising an accelerometer disposed within the electrical circuit, the 
5. The monitoring device of claim 1 wherein each pair of the piezo elements and excitation masses vary in size from one another for capturing vibrations of different bandwidths.
6. The monitoring device of claim 5 wherein each pair of the piezo elements and associated excitation masses are disposed at various locations of the housing.
7. The monitoring device of claim 6 wherein the housing includes a chassis body and a cover, the cover including walls similarly shaped to the plurality of 
8. The monitoring device of claim 1 wherein in the power conditioning circuit includes a power manager, wherein the power manager controls a flow and distribution of power to the rechargeable batteries and the electrical components of the electrical circuit.
9. The monitoring device of claim 1 wherein the electrical circuit includes a processing circuit, wherein the processing circuit includes a processor for 
10. The monitoring device of claim 9 wherein the power conditioning circuit and the processing circuit are separate circuits boards coupled by a communication line.
11. The monitoring device of claim 9 wherein the power conditioning circuit and the processing circuit are integrated on a single circuit board.
12. The monitoring device of claim 1 wherein the transceiver is in communication with at least one controller within the vehicle, the transceiver communicating load data to the controller, the controller autonomously enabling a vehicle operation in response to the determined load.

14. The monitoring device of claim 1 wherein the transceiver communicates load data to a driver awareness system to alert the driver of an improper load condition.
15. The monitoring device of claim 1 wherein the transceiver communicates load data to a vehicle communication system, wherein vehicle communication system communicates load data to a cloud service.
16. The monitoring device of claim 15, wherein the load data communicated from the vehicle to the cloud service includes impact load data relating to a condition of a vehicle road.

18. The monitoring device of claim 1 wherein the load data includes information relating to camber of a vehicle wheel.
19. The monitoring device of claim 1 wherein data sensed by the electrical circuit is provided to a braking system to counter vehicle instability via the braking system.
20. The monitoring device of claim 1 wherein data sensed by the electrical circuit is provided to a traction control system to counter vehicle instability via the traction control system.
21. The monitoring device of claim 1 wherein data sensed by the electrical circuit is provided to anti-roll stability 
22. The monitoring device of claim 1 wherein data sensed by the electrical circuit is provided to a steering control system to counter vehicle instability via the steering control system.
23. The monitoring device of claim 1 wherein data sensed by the electrical circuit is provided to a speed control system to counter vehicle instability via the speed control system.
24. The monitoring device of claim 1 wherein data sensed by the electrical circuit is provided to an active suspension system to counter the improper loading condition.
25. A monitoring device comprising: a housing adhered to a drop well of a wheel inside of a vehicle tire, the housing rotating with the wheel; an electrical 



a housing configured to be secured to an outer side surface of a wheel rim of a vehicle wheel inside of a vehicle tire, the housing rotating with the vehicle wheel;

an electrical circuit disposed within the housing, the electrical circuit mcluding a load sensing device disposed within the housing, the load sensing device sensing forces exerted on the vehicle wheel; and



a clamp load sensing device for monitoring a clamp load of the vehicle wheel, the clamp load sensing device configured to be secured between a disk portion of the vehicle wheel and a wheel hub when the wheel is mounted to the wheel hub, the clamp load sensing device configured to sense whether the disk portion of the vehicle wheel becomes unloaded from a loaded state which imdicates that the clamp load is decreasing to indicate that the disk portion is transitioning from the loaded state to the unloaded state, the clamp load spacing device being generally arcuately shaped and including apertures that are configured to align with fug nut holes provided in the disk portion and the wheel hub;



2. The monitoring device of Claim 1 wherein the clamp load spacing device is segregated into a plurality of sections or is a single monolithic component formed in a complete circle, wherem each section or the single monolithic component is mounted between the wheel disk and the wheel hub for evenly spacing the vehicle wheel when mounted to the wheel hub.

3. The monitoring device of Claim 1 wherein to detect a decrease in the clamp load which is indicative of the disk portion transitioning from the loaded state to the unloaded state, a stram or deflection sensor is integrated within the clamp load spacing device.



5. The monitoring device of Claim 3 wherein the clamp load spacing device includes a pocket and associated channel in which the strain or deflection sensor and associated wiring is seated.

6. The monitoring device of Claim 3 wherein the strain or deflection sensor is integrally formed as part of the clamp load spacing device.

7. The monitoring device of Claim 6 wherein the strain or deflection sensor is integrally formed as part of the clamp load spacing device by an over molding technique.

8. The monitoring device of Claim 3 wherein the strain or deflection sensor includes a communication channel that extends from the strain or deflection


9. The monitoring device of Claim 8 wherein the strain or deflection sensor is secured to the outer side surface of the wheel rim of the vehicle wheel by an adhesive.

10. The monitoring device of Claim 1 wherein the electrical circuit further imcludes a primary induction unit, wherein the primary mduction unit energizes a secondary induction unit exposed exterior to the housing, wherein secondary induction unit powers the clamp load sensing device monitoring a clamp load of the wheel secured to a wheel hub, wherein the signals relating to clamp load data as sensed by the clamp load sensing device is transmitted to the electrical circuit via the electromagnetic induction between the secondary induction unit and the primary mduction untt. ll. The monitoring device of Claim | wherein the transceiver is in communication with at least 

12. The monitoring device of Claim | wherein the transceiver communicates load data to a controler for countering an improper load condition.

13. The monitoring device of Claim | wherein the transceiver communicates load data to a driver awareness system to alert the driver of an improper load condition.


14. The monitoring device of Claim 1 wherein the transceiver communicates load data to a vehicle cormmunication system, wherein the vehicle communication system communicates load data to a cloud service. 1S. The monitoring device of Claim 14, wherem the load data communicated from the vehicle to the cloud service includes 

16. The monitoring device of Claim | wherein the transceiver communicates load data including information relating to damage of the vehicle wheel.

17. The monitoring device of Claim | wherein the transceiver communicates load data including information relating to camber of the vehicle wheel.

18. The monitoring device of Claim 1 wherein data sensed by the electrical circuit is provided to a braking system to counter vehicle instability via the braking system, or is provided to a traction control system to counter vehicle instability via the traction control system, or is provided to anti-roll stability system to counter vehicle instability via the anti-roll stability system, or is provided to a speed control system to counter vehicle instability via the speed control system, or is 


19. A monitoring device comprising:

a housing configured to be secured to an outer side surface of a wheel rim of a vehicle wheel inside of a vehicle tire, the housing rotating with the vehicle wheel;

an electrical circuit disposed within the housing, the electrical circuit imcluding a load sensing device disposed within the housing, the load sensing device sensing forces exerted on the vehicle wheel; and

a transceiver coupled to the electrical circuit, the transceiver communicating load data sensed by the load sensing device to components exterior of the vehicle wheel; and

a clamp load sensing device for monitoring a clamp load of the wheel, the clamp load 

wherein signals relating to clamp load data as sensed by the clamp load sensing device are transmitted to the electrical circuit to indicate whether the wheel is in the loaded state or is decreasing to indicate that the disk portion is transitioning from the loaded state to the unloaded state;



wherein to detect a decrease in the clamp load which is indicative of the disk portion transitioning from the loaded state to the unloaded state, a strain or deflection sensor is integrated within the clamp load spacing device.

20. The monitoring device of Claim 19 wherein the electrical circuit further mcludes a primary induction unit, wherein the primary mduction unit energizes a secondary induction unit exposed exterior to the housing, wherein secondary induction unit powers the clamp load sensing device monitoring a clamp load of the vehicle wheel secured to a wheel hub, wherein the signals 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619